         Case 4:19-cv-40074-TSH Document 23 Filed 03/19/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
DR. ROBERT J. TASHJIAN,                 )
                                        )         CIVIL ACTION
                  Plaintiff,            )         NO. 19-40074-TSH
                                        )
                   v.                   )
                                        )
DEUTSCHE BANK, et al.                   )
                                        )
                   Defendants.          )
_____________________________________ )



ORDER ON MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS (Docket
                             No. 20)

                                       MARCH 19, 2021

HILLMAN, D.J.,

       After review of Magistrate Judge Hennessy’s Report and Recommendations (Docket No.

20) and having provided the parties an opportunity to furnish objections, as required under Fed.

R. Civ. P. 72(b), I adopt the Report and Recommendations. Accordingly:

   •   Plaintiff’s Motion to Proceed in Forma Pauperis (Docket No. 4) is granted.
   •   Shellpoint Mortgage Servicing’s Motion to Dismiss (Docket No. 6) is granted.
   •   Ocwen Mortgage Loan Servicing, LLC and Deutsche Bank’s Motion to Dismiss (Docket
       No. 10) is granted.
   •   Korde & Associates, P.C.’s Motion to Dismiss (Docket No. 13) is granted.
   •   Plaintiff’s claims against Bank of New York Melon are dismissed sua sponte.


SO ORDERED.

                                                                    /s/ TIMOTHY S. HILLMAN
                                                                      TIMOTHY S. HILLMAN
                                                                           DISTRICT JUDGE
